Exh. 10.18

GASTAR EXPLORATION, LTD.

EMPLOYEE CHANGE OF CONTROL SEVERANCE PLAN

(as amended and restated)

The GASTAR EXPLORATION, LTD. EMPLOYEE CHANGE OF CONTROL SEVERANCE PLAN (the
“Plan”) is hereby amended and restated effective as of February 15, 2008
pursuant to the authorization of the Board of Directors of GASTAR EXPLORATION,
LTD. (the “Company”). The Plan is maintained by the Company to provide financial
security to Covered Employees in the event of a Change of Control.

I.

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

“Affiliate” shall mean with respect to any person or entity, any person or
entity, directly or indirectly, controlled by, controlling or under common
control with such person or entity.

“Annual Pay” shall mean the amount a Covered Employee is entitled to receive as
base wages or base salary on an annualized basis, calculated immediately prior
to a Change of Control or, if greater, at any time thereafter.

“Annual Target Bonus” shall mean a certain percentage of a Covered Employee’s
Annual Pay. The specific percentage applicable to a Covered Employee or class of
Covered Employees is set forth in Schedule A of this Plan.

“Board” shall mean the Board of Directors or Managers, as the case may be, of
the Company or its successor.

“Cause” shall mean a termination of employment of a Covered Employee evidenced
by a resolution adopted in good faith by 2/3 of the Committee that a Covered
Employee: (1) willfully and continually failed to substantially perform his
duties with the Employer (other than a failure resulting from the Covered
Employee’s incapacity due to physical or mental illness), which failure
continued for a period of at least 30 days after a written notice of demand for
substantial performance was delivered to the Covered Employee specifying the
manner in which the Covered Employee has failed to substantially perform, or
(2) willfully engaged in conduct that is demonstrably and materially injurious
to the Employer and its Affiliates collectively, monetarily or otherwise.

“Change of Control” shall mean the occurrence of any of the following events:

(1) the consummation of any transaction (including without limitation, any
merger, consolidation, tender offer, or exchange offer) the result of which is
that any individual, entity, group or “person” (as such term is used in Sections
13(d)(3) and 14(d)(2), of the Securities Exchange Act of 1934 (the “Exchange
Act”)), other than the Company, a subsidiary or an employee benefit plan of
either, becomes the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act), directly or indirectly, of stock and/or
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding voting securities;

(2) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors as of the effective date of this
Plan, or (B) are elected, appointed or nominated for election, thereafter to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election, appointment or nomination, provided that
for purposes of this clause (B), in the absence of evidence of affirmative votes
of at least one-half of such Incumbent Directors opposing the nomination of such
director, the nomination as director shall be deemed approved by the affirmative
vote of a majority of Incumbent Directors at the time of such nomination, if
such director is duly elected by shareholders of the Company after being
included as a nominee for director in a



--------------------------------------------------------------------------------

proxy statement or consent solicitation prepared by Company management and
distributed to shareholders for such purpose, but “Incumbent Director” shall not
include an individual whose election or nomination is in connection with (i) an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934) or an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board or (ii) a plan or agreement to replace a majority of
the then Incumbent Directors;

(3) the consummation of the sale, lease, transfer, conveyance or other
disposition (including by merger or consolidation) in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole (other than to an entity wholly owned, directly
or indirectly, by the Company), unless, following such transaction all or
substantially all of the persons who were the beneficial owners of the
outstanding voting stock and securities of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding voting stock and securities of the entity
resulting from such transaction in substantially the same proportions as
immediately prior to such transaction; or

(4) the adoption by the Board of a plan relating to the liquidation or
dissolution of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Board; however, the Board may delegate all or part of
its authority as it may choose to any committee of the Board or to any officer
of the Company.

“Covered Employee” shall mean any individual who, immediately prior to the
Change of Control, is a regular employee of the Employer who is normally
scheduled to work 30 or more hours per week, other than any individual who is,
or is treated by the Company as being, a consultant, independent contractor or
part-time employee.

“Effective Date” shall mean the date this Plan amendment and restatement is
approved by the Board.

“Employer” shall mean the Company, Gastar Exploration Texas LP, and each
eligible entity designated as an Employer in accordance with the provisions of
Section 4.4 of the Plan.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Good Reason” shall mean the occurrence of any of the following events or
conditions on or following a Change of Control:

(1) a material change (without the consent of the Covered Employee) in his place
of employment as determined immediately prior to the Change of Control, except
for reasonably required travel on the Employer’s business that is not materially
greater than such travel requirements prior to the Change of Control;

(2) a material reduction in the Covered Employee’s base compensation; or

(3) a material adverse change in the Covered Employee’s authority, duties or
responsibilities from those in effect immediately prior to such change, except
in connection with the termination of the Covered Employee’s employment (i) for
Cause, (ii) due to Permanent Disability, (iii) as a result of his death, or
(iv) by the Covered Employee other than for Good Reason;

however, a termination shall not be for Good Reason unless the Covered Employee
gives notice to the Company of the event in clause (1), (2) or (3) above within
90 days of the initial existence of the event and the Company has 30 days from
the date of such notice to remedy the event. If the Company fails to timely
remedy the event within such 30-day period, the Covered Employee may terminate
his employment for Good Reason within 10 days of the Company’s failure to remedy
such event. A termination by the Covered Employee after such 10-day period shall
not constitute a Good Reason termination for purposes of this Plan.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary contained herein, any
event described in clauses (1) through (3) above that occurs prior to a Change
of Control (“Potential Good Reason Event”) and the Covered Employee reasonably
demonstrates such event was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change of Control and
who effectuates a Change of Control within six months following such Potential
Good Reason Event, shall be deemed for purposes of this Agreement to constitute
Good Reason event occurring on the date of the Change of Control. If such
Covered Employee terminated his employment prior to the Change of Control due to
such event, but would have been a Covered Employee had his employment continued
until the Change of Control, such former employee shall be deemed a Covered
Employee who has an Involuntary Termination on the date of the Change of Control
and his Annual Pay and Annual Target Bonus shall be determined as in effect
immediately prior to the Potential Good Reason Event.

“Involuntary Termination” shall mean any termination of the Covered Employee’s
employment with the Employer that occurs on (or, as provided in the last
paragraph of the definition of Good Reason, is deemed to have occurred on) or
within two years following a Change of Control, and which is either (1) by the
Employer other than for Cause, but excluding a termination by the Employer due
to the Covered Employee’s failure to accept “comparable employment” as provided
in clause (D) below, or (2) by the Covered Employee for a Good Reason; however,
the term ‘Involuntary Termination’ shall not include: (A) a termination of the
Covered Employee by the Employer for Cause; (B) a termination of the Covered
Employee due to his death or a Permanent Disability; (C) a voluntary resignation
by the Covered Employee other than for a Good Reason; or (D) any termination of
the Covered Employee by the Employer as a result of the Covered Employee
declining to accept an offer of comparable employment with a successor employer.
For purposes of clause (D), “comparable employment” shall mean employment terms
with such successor employer that would not have constituted a Good Reason event
for the Covered Employee with the Employer.

“Permanent Disability” shall mean that a physician selected or approved by the
Chief Executive Officer of the Company finds a Covered Employee, upon the basis
of medical evidence satisfactory to him, to be totally disabled, whether due to
physical or mental condition, so as to be prevented from engaging in further
employment by the Employer and that such disability will be permanent and
continuous during the remainder of his life; provided, that no Covered Employee
shall be deemed to have become permanently disabled unless prior to the
determination by such physician, the Covered Employee has been determined to
qualify for long-term disability benefits under an applicable long-term
disability benefit plan of the Employer.

“Release” shall mean a general release, substantially in the form of Attachment
1, which is attached hereto, from the Covered Employee that releases the Company
and its Affiliates from employment related claims.

“Severance Period” shall mean the period of years set forth in Appendix A of
this Plan for each Covered Employee or class of Covered Employees.

“Termination Date” shall mean the date of the termination of a Covered
Employee’s employment with the Employer as determined in accordance with Article
III.

“Total Pay” shall mean the sum of the Covered Employee’s Annual Pay and Annual
Target Bonus.

1.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender.

1.3 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of the Plan, the text will control.

II.

CHANGE OF CONTROL BENEFITS

2.1 Severance Payments. Subject to the further provisions of this Article II, if
a Covered Employee incurs an Involuntary Termination, then, provided his Release
has been timely executed as provided in Section 2.2 and has become irrevocable,
such Covered Employee shall be paid, within 60 days of his Termination Date, the
following severance benefits:

(a) a lump sum cash payment equal to the product of the Covered Employee’s
applicable Severance Period (as set forth in Schedule A of this Plan) and the
Covered Employee’s Total Pay;

 

3



--------------------------------------------------------------------------------

(b) a lump sum cash payment equal to the amount of any deferred bonus or other
similar deferred compensation of the Covered Employee; and

(c) for the Covered Employee’s period of continuation coverage elected pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), an
amount, paid on the first of each month of such continuation coverage period,
equal to his required COBRA premium.

In addition, if any payment made, or benefit provided, to or on behalf of a
Covered Employee pursuant to the Plan or otherwise (“Payments”) results in the
Covered Employee being subject to the excise tax imposed by Section 4999 of the
Code (or any successor or similar provision) (“Excise Tax”), the Company shall,
as soon as administratively practicable and not later than the date the Excise
Tax is remitted to the proper governmental authority, pay such Covered Employee
an additional amount in cash (the “Additional Payment”) such that after payment
by the Covered Employee of all taxes, including, without limitation, any taxes
imposed on the Additional Payment, including any Excise Tax, such Covered
Employee retains an amount of the Additional Payment equal to the Excise Tax
imposed on the Payments. Such determinations shall be made by the Company’s
independent certified public accountants. The intent of this paragraph is to
provide the Covered Employee with a complete tax gross-up and it shall be
construed accordingly.

(d) Notwithstanding anything in this Agreement to the contrary, if on his
Termination Date (for purposes of this Agreement, a termination of employment
means a “separation from service” for purposes of Section 409A of the Code and
the Treasury Regulations and guidance thereunder) the Covered Employee is a
“specified employee,” as defined in Section 409A of the Code, all (or the
portion) of any payments or benefits that would be subject to the additional tax
provided by Section 409(a)(1)(B) of the Code if not delayed as required by
Section 409A(a)(2)(B)(i) of the Code, shall be delayed until the first day of
the seventh month following his Termination Date (or, if earlier, the Covered
Employee’s date of death) and shall be paid in a lump sum (without interest) on
such date.

2.2 Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of any severance payments or
benefits under Section 2.1 above, a Covered Employee who has an Involuntary
Termination must execute, within 45 days of the later of the Change of Control
date or his Termination Date (if the Release is not executed within such period,
the Covered Employee shall not be entitled to any severance payments or benefits
under Section 2.1), a Release in substantially the form attached hereto as
Attachment 1, releasing the Committee, the Plan fiduciaries, the Employer, and
the Employer’s parent corporation, subsidiaries, Affiliates, shareholders,
partners, officers, directors, employees and agents from any and all claims and
from any and all causes of action of any kind or character including, but not
limited to, all claims or causes of action arising out of such Covered
Employee’s employment with the Employer or the termination of such employment,
but excluding all claims to benefits and payments the Covered Employee may have
under any compensation or benefit plan, program or arrangement, including this
Plan. The performance of the Employer’s obligations hereunder and the receipt of
any benefits provided hereunder by such Covered Employee shall constitute full
settlement of all such claims and causes of action.

2.3 No Mitigation. A Covered Employee shall not be required to mitigate the
amount of any payment or benefit provided for in this Article II by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Article II be reduced by any compensation or benefit earned
by the Covered Employee as the result of employment by another employer, except
as provided in Section 2.4 with respect to the coordination of severance
benefits hereunder with other agreements providing severance benefits. Subject
to the foregoing, the benefits under the Plan are in addition to any other
benefits to which a Covered Employee is otherwise entitled.

 

4



--------------------------------------------------------------------------------

2.4 Coordination with Other Arrangements. Upon an Involuntary Termination, if a
Covered Employee is or becomes eligible under another agreement, contract or
plan with an Employer for severance payments and benefits from the Employer
similar to those provided in Section 2.1 of this Plan, to prevent a duplication
of such benefits, (a) if such similar severance payments and benefits are equal
to or greater than the Covered Employee’s severance payments and benefits under
Section 2.1 of this Plan, the Covered Employee shall receive such similar
benefits under the other agreement, contract or plan but no severance or
benefits under this Plan; and (b) if such similar severance payments and
benefits are less than the Covered Employee’s severance payments and benefits
under Section 2.1 of this Plan, the Covered Employee shall receive the severance
payments and benefits provided for in Section 2.1 of this Plan reduced by such
similar severance payments and benefits.

2.5 Separate Plans. This Plan document represents two separate plans for
purposes of ERISA: (1) the participation in the Plan by the Chief Executive
Officer, Chief Financial Officer and the Vice Presidents of the Company
constitutes a separate employee pension benefit plan within the meaning of
section 3(2) of ERISA and (2) the participation in the Plan by all other Covered
Employees (the “Welfare Plan Covered Employees”) constitutes a separate employee
welfare benefit plan as to them. Anything to the contrary herein
notwithstanding, in no event shall any Welfare Plan Covered Employee receive
total severance payments under Section 2.1(a) and (b) of the Plan that exceed
the equivalent of twice such Welfare Plan Covered Employee’s “annual
compensation” (as such term is defined in 29 CFR § 2510.3-2(b)(2)) during the
year immediately preceding his Involuntary Termination. If total severance
payments under Section 2.1(a) and (b) of the Plan to a Welfare Plan Covered
Employee would otherwise exceed the limitation in the preceding sentence, the
amount payable to such Welfare Plan Covered Employee pursuant to Section 2.1(a)
shall be reduced in order to satisfy such limitation.

III.

ADMINISTRATION OF PLAN

3.1 Committee’s Powers and Duties. The Company shall be the named fiduciary and
shall have full power to administer the Plan in all of its details, subject to
applicable requirements of law. The duties of the Company shall be performed by
the Committee. It shall be a principal duty of the Committee to see that the
Plan is carried out, in accordance with its terms, for the exclusive benefit of
persons entitled to participate in the Plan. For this purpose, the Committee’s
powers shall include, but not be limited to, the following authority, in
addition to all other powers provided by this Plan:

(a) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

(b) to interpret the Plan and all facts with respect to a claim for payment or
benefits, its interpretation thereof to be final and conclusive on all persons
claiming payment or benefits under the Plan;

(c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d) to make a determination as to the right of any person to a payment or
benefit under the Plan (including, without limitation, to determine whether and
when there has been a termination of a Covered Employee’s employment and the
cause of such termination and the amount of such payment or benefit);

(e) to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be required to assist in administering
the Plan;

(f) to allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
any such allocation, delegation or designation to be in writing;

(g) to sue or cause suit to be brought in the name of the Plan; and

(h) to obtain from the Employer and from Covered Employees such information as
is necessary for the proper administration of the Plan.

3.2 Member’s Own Participation. No member of the Committee may act or vote in a
decision of the Committee specifically relating to himself as a participant in
the Plan.

 

5



--------------------------------------------------------------------------------

3.3 Indemnification. The Employer shall indemnify and hold harmless each member
of the Committee against any and all expenses and liabilities arising out of his
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s own gross negligence or willful misconduct.
Expenses against which such member shall be indemnified hereunder shall include,
without limitation, the amounts of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.

3.4 Compensation, Bond and Expenses. The members of the Committee shall not
receive compensation with respect to their services for the Committee. To the
extent required by applicable law, but not otherwise, Committee members shall
furnish bond or security for the performance of their duties hereunder. Any
expenses properly incurred by the Committee incident to the administration,
termination or protection of the Plan, including the cost of furnishing bond,
shall be paid by the Company.

3.5 Claims Procedure. Any employee that the Committee determines is entitled to
a benefit under the Plan is not required to file a claim for benefits. Any
employee who is not paid a benefit and who believes that he is entitled to a
benefit or who has been paid a benefit and who believes that he is entitled to a
greater benefit may file a claim for benefits under the Plan in writing with the
Committee. In any case in which a claim for Plan benefits by a Covered Employee
is denied or modified, the Committee shall furnish written notice to the
claimant within 90 days after receipt of such claim for Plan benefits (or within
180 days if additional information requested by the Committee necessitates an
extension of the 90-day period and the claimant is informed of such extension in
writing within the original 90-day period), which notice shall:

(a) state the specific reason or reasons for the denial or modification;

(b) provide specific reference to pertinent Plan provisions on which the denial
or modification is based;

(c) provide a description of any additional material or information necessary
for the Covered Employee or his representative to perfect the claim, and an
explanation of why such material or information is necessary; and

(d) explain the Plan’s claim review procedure as contained herein.

In the event a claim for Plan benefits is denied or modified, if the Covered
Employee or his representative desires to have such denial or modification
reviewed, he must, within 60 days following receipt of the notice of such denial
or modification, submit a written request for review by the Committee of its
initial decision. In connection with such request, the Covered Employee or his
representative may review any pertinent documents upon which such denial or
modification was based and may submit issues and comments in writing. Within 60
days following such request for review, the Committee shall, after providing a
full and fair review, render its final decision in writing to the Covered
Employee and his representative, if any, stating specific reasons for such
decision and making specific references to pertinent Plan provisions upon which
the decision is based. If special circumstances require an extension of such
60-day period, the Committee’s decision shall be rendered as soon as possible,
but not later than 120 days after receipt of the request for review. If an
extension of time for review is required, written notice of the extension shall
be furnished to the Covered Employee and his representative, if any, prior to
the commencement of the extension period. Any legal action with respect to a
claim for Plan benefits must be filed no later than one year after the later of
(1) the date the claim is denied by the Committee or (2) if a review of such
denial is requested pursuant to the provisions above, the date of the final
decision by the Committee with respect to such request.

 

6



--------------------------------------------------------------------------------

IV.

GENERAL PROVISIONS

4.1 Funding. The benefits provided herein shall be unfunded and shall be
provided from the Employer’s general assets.

4.2 Cost of Plan. The entire cost of the Plan shall be borne by the Employer,
and no contributions shall be required of the Covered Employees.

4.3 Plan Year. The Plan shall operate on a calendar year basis.

4.4 Other Participating Employers. The Committee may designate any entity
eligible by law to participate in this Plan as an Employer by written instrument
delivered to the Secretary of the Company and the designated Employer. Such
written instrument shall specify the effective date of such designated
participation, may incorporate specific provisions relating to the operation of
the Plan which apply to the designated Employer only and shall become, as to
such designated Employer and its employees, a part of the Plan. Each designated
Employer shall be conclusively presumed to have consented to its designation and
to have agreed to be bound by the terms of the Plan and any and all amendments
thereto upon its submission of information to the Committee required by the
terms of or with respect to the Plan; provided, however, that the terms of the
Plan may be modified so as to increase the obligations of an Employer only with
the consent of such Employer, which consent shall be conclusively presumed to
have been given by such Employer upon its submission of any information to the
Committee required by the terms of or with respect to the Plan.

4.5 Amendment and Termination. The Plan may be terminated or amended from time
to time at the discretion of the Board; provided, however, that notwithstanding
the foregoing, the Plan may not be amended or terminated on or following a
Change of Control to adversely affect the rights (contingent or otherwise) of
any person who is a Covered Employee under the Plan immediately prior to the
Change of Control, including those persons whose employment is terminated prior
to a Change of Control but who are deemed to have been terminated on the Change
of Control date pursuant to the last paragraph of the definition of Good Reason.
For purposes of this Section, a change in the designation of participating
Employers by the Committee pursuant to Section 4.4 shall be deemed to be an
amendment to the Plan. In the event of a Change of Control during the existence
of the Plan, the term of the Plan shall automatically be extended for two years
following the date of such Change of Control. The Employer’s obligation to make
all payments and provide benefits that have become payable as a result of an
Involuntary Termination shall survive any termination of the Plan.

4.6 Not Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract of employment between the Employer and any person
or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time, nor shall the Plan be deemed to give the Employer the right
to require any person to remain in the employ of the Employer or to restrict any
person’s right to terminate his employment at any time.

4.7 Severability. Any provision in the Plan that is prohibited or unenforceable
in any jurisdiction by reason of applicable law shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

4.8 Nonalienation. Covered Employees shall not have any right to pledge,
hypothecate, anticipate or assign benefits or rights under the Plan, except by
will or the laws of descent and distribution.

4.9 Effect of Plan. Except with respect to Covered Employees who have individual
written employment, severance or change of control contracts or agreements with
the Employer on the Effective Date (“Individual Agreements”), this Plan is
intended to supersede provisions of prior oral or written policies of the
Employer to the extent that such provisions address severance payments or
benefits provided upon a Change of Control and all prior oral or written
communications to Covered Employees with respect to the subject matter hereof,
and all such provisions of such prior policies or communications are hereby null
and void and of no further force and effect. The terms of all Individual
Agreements shall continue without change and are not superseded, modified,
voided or terminated by the Plan. This Plan shall be binding upon the Employer
and any successor of the Employer, by merger or otherwise, and shall inure to
the benefit of and be enforceable by the Employer’s Covered Employees.

 

7



--------------------------------------------------------------------------------

4.10 Taxes. The Employer or its successor may withhold from any amounts payable
to a Covered Employee under the Plan such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

4.11 Governing Law. The Plan shall be interpreted and construed in accordance
with the laws of the State of Texas without regard to conflict of laws
principles, except to the extent preempted by federal law.

EXECUTED on February 21, 2008.

 

GASTAR EXPLORATION, LTD. By:   /s/ J. RUSSELL PORTER Name:    J. Russell Porter
Title:   President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

APPENDIX A

 

Position of Covered Employee

 

Severance Period (in years)

 

Bonus Target

CEO

  3.00   50%

CFO

  2.50   35%

VP

  2.00   25%

Manager

  1.25   0%

Supervisor

  1.00   0%

Staff

  0.75   0%

 

9